Lauren Saks




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      February 20, 2014

                                     No. 04-13-00518-CV

                 Sandra Garza DAVIS f/k/a Sandra C. Saks and Landen Saks,
                                       Appellants

                                               v.

                                  Lauren Saks MERRIMAN,
                                          Appellee

                      From the Probate Court No 1, Bexar County, Texas
                               Trial Court No. 2011-PC-3466
                      Honorable Polly Jackson Spencer, Judge Presiding


                                        ORDER
        This is an appeal from the trial court’s “Order Confirming Award of Arbitrator and Final
Judgment.” Appellants have filed their briefs, and appellee’s brief is due March 12, 2014. On
February 13, 2014, the law firm of Heinrichs & De Gennaro filed a “First Amended Motion to
Withdraw.” In the motion, the law firm contends it “seeks to withdraw because representation of
[appellee’s] Ms. Merriman’s interests in the appeal goes beyond the scope of their original
agreement.” The law firm contends it has repeatedly asked Ms. Merriman to obtain appellate
counsel. The motion is GRANTED.

         It is therefore ORDERED that Ms. Merriman file her appellee’s brief no later than March
12, 2014. If Ms. Merriman desires to obtain new appellate counsel, she may do so; however,
new counsel must file a notice of appearance and, if necessary, a motion to extend time in which
to file appellee’s brief, no later than March 3, 2014.


                                                    _________________________________
                                                    Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of February, 2014.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court